
	
		II
		112th CONGRESS
		1st Session
		S. 1736
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Brown of
			 Massachusetts (for himself, Ms.
			 Collins, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To achieve cost savings through the reform of Federal
		  acquisition practices and procedures.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Acquisition Savings Reform Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Use of reverse auction methods.
					Sec. 4. Federal Strategic Sourcing Initiative.
					Sec. 5. Savings through leveraging the Federal Government’s
				purchasing power.
					Sec. 6. Governmentwide contract vehicles.
					Sec. 7. Streamlining of contract closeouts.
					Sec. 8. Affordability as a requirement for certain acquisition
				plans.
					Sec. 9. Cost efficiency objectives for service
				contracts.
					Sec. 10. Establishing governmentwide acquisition savings
				criteria.
					Sec. 11. Office of Management and Budget savings
				requirements.
					Sec. 12. Expedited payment to small business.
				
			2.DefinitionsIn this Act:
			(1)Approved
			 business caseThe term approved business case means
			 a business case approved by the senior procurement executive of an executive
			 agency.
			(2)AcquisitionThe
			 term acquisition has the meaning given the term in section 131 of
			 title 41, United States Code.
			(3)Commercial
			 itemThe term
			 commercial item has the meaning given the term in section 103 of
			 title 41, United States Code.
			(4)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
			(5)Federal
			 acquisition regulationThe term Federal Acquisition
			 Regulation means the Federal Acquisition Regulation maintained under
			 section 1303(a)(1) of title 41, United States Code.
			(6)Federal
			 Acquisition Regulatory CouncilThe term Federal Acquisition
			 Regulatory Council means the Federal Acquisition Regulatory Council
			 established under section 1302(a) of title 41, United States Code.
			(7)Federal
			 Strategic Sourcing Vehicles (FSSVs)The term Federal
			 Strategic Sourcing Vehicles means a kind of governmentwide interagency
			 acquisition contract or agreement designated by the Office of Management and
			 Budget to leverage the Federal Government’s buying power and save taxpayers
			 money.
			(8)Interagency
			 contractThe term interagency contract—
				(A)includes—
					(i)governmentwide
			 acquisition contracts as defined in Federal Acquisition Regulation part
			 2.101;
					(ii)multi-agency
			 contracts as defined in Federal Acquisition Regulation part 2.101;
					(iii)Federal Supply
			 Schedule contracts; and
					(iv)franchise funds;
			 and
					(B)does not include
			 contracts entered into under the authority of section 1535 of title 31, United
			 States Code.
				(9)ProcurementThe
			 term procurement has the meaning given the term in section 111 of
			 title 41, United States Code.
			3.Use of reverse
			 auction methodsNot later than
			 270 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall amend the Federal Acquisition Regulation to require
			 the heads of executive agencies, to the extent possible, to use online reverse
			 auction, or an equivalent method, in the procurement of commercial items above
			 the simplified acquisition threshold whenever doing so would be expected to
			 result in savings to the agencies. The regulatory guidance shall address the
			 circumstances in which use of reverse auctions is appropriate, and shall direct
			 agencies, in deciding whether to use auctions or an equivalent method, to
			 consider the dollar volume of the acquisition and potential to streamline the
			 procurement for the agency and vendors.
		4.Federal
			 Strategic Sourcing Initiative
			(a)Consideration
			 in Acquisition Planning ProcessNot later than 270 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulatory Council
			 shall amend the Federal Acquisition Regulation to require the consideration of
			 Federal Strategic Sourcing Vehicles in the acquisition planning process, by
			 including a listing of Federal Strategic Sourcing Vehicles in the
			 Priorities for use of Government supply sources for Supplies and
			 Services. The Office of Management and Budget shall maintain a website with the
			 current list of Federal Strategic Sourcing Vehicles. The Supplies priority
			 shall be after the priority for wholesale supply services. The Services
			 priority shall be after services which are on the Procurement List maintained
			 by the Committee for Purchase From People Who are Blind or Severely Disabled.
			 The Federal Acquisition Regulation shall be amended to authorize purchases from
			 other than from Federal Strategic Sourcing Vehicles, provided that
			 consideration is given to its use in the acquisition planning process. The plan
			 will be documented to acknowledge why usage of other than Federal Strategic
			 Sourcing Vehicles is warranted. The acknowledgment shall indicate that such
			 action is judged to be in the best interest of the Federal Government in terms
			 of the combination quality, timeliness, and cost that best meets the
			 requirement. Cost comparisons shall include the administrative cost of the
			 acquisition. Unusual and compelling urgency as prescribed in the Federal
			 Acquisition Regulation shall also be an authorized reason from deviating from
			 the Federal Strategic Sourcing Vehicles.
			(b)Maximization of
			 small business and other socioeconomic categories in Federal Strategic Sourcing
			 VehiclesThe Administrator for Federal Procurement Policy shall
			 issue policy maximizing the participation of small business and other
			 socioeconomic categories such as service-disabled veteran-owned small business
			 in these Federal Strategic Sourcing Vehicles. Agencies shall also be credited
			 towards their small business goals when awarding to small business Federal
			 Strategic Sourcing Vehicle contract holders.
			(c)Identification
			 of Designated Federal Strategic Source VehiclesThe Office of
			 Management and Budget shall identify on its website a list of all Federal
			 Strategic Source Vehicle contracts and agreements and awardees.
			(d)Inclusion of
			 Information Technology Purchases and Services in Initiative
				(1)Data
			 collectionThe Director of the Office of Management and Budget
			 shall prescribe regulations requiring Chief Information Officers and Chief
			 Acquisition Officers of executive agencies to develop and gather such data on
			 information technology purchases and service acquisitions by North American
			 Industrial Classification codes.
				(2)Annual
			 reportThe regulations prescribed under this subsection shall
			 require the head of each executive agency to submit to the Director of Office
			 of Management and Budget an annual report through fiscal year 2016 including
			 the data collected under paragraph (1) and a plan for the strategic sourcing of
			 information technology purchases and common commercial services. The plan shall
			 include specific milestones, measurable savings, and evaluation
			 criteria.
				(e)ReportingThe
			 head of each executive agency shall submit to the Director of the Office of
			 Management and Budget an annual report for each of fiscal years 2013 through
			 2016, estimating the amount of savings achieved through the usage of Federal
			 Strategic Sourcing Vehicles and through other measurable acquisition savings
			 methods approved by the Administrator for Federal Procurement Policy. The
			 report shall also specify by each Federal Strategic Sourcing Vehicle commodity
			 what guidance the agency has issued to employees instructing them to procure
			 goods or services through the Federal Strategic Sourcing Vehicle. If the agency
			 has not issued such guidance to their employees, the agency shall submit an
			 explanation.
			5.Savings through
			 leveraging the Federal Government’s purchasing powerNot later than 120 days after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget
			 shall develop a plan to achieve not less than $1,000,000,000 in measurable
			 savings through Federal Strategic Sourcing Vehicles for fiscal years 2013
			 through 2016. The plan shall include an annual scorecard measuring the success
			 of each executive agency in achieving savings.
		6.Governmentwide
			 contract vehiclesNot later
			 than 270 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to provide that—
			(1)where an agency
			 is unable to satisfy the requirements from a mandatory source, agencies are
			 strongly encouraged to utilize Federal Supply Schedules, governmentwide
			 acquisition contracts, multi-agency contracts, and any other procurement
			 instruments intended for use by multiple agencies, including blanket purchase
			 agreements (BPAs) under Federal Supply Schedule contracts absent a written
			 justification that the governmentwide contract is not in the best interest of
			 the Federal Government;
			(2)agencies shall
			 promote acquisition strategies utilizing these vehicles to maximize
			 participation of small businesses and other socioeconomic categories, including
			 set-asides of acquisitions under these vehicles; and
			(3)contracting
			 officers shall be encouraged by agency guidance to maximize competition under
			 these vehicles to the maximum amount practicable with the goal of achieving the
			 best value to the Federal Government.
			7.Streamlining of
			 contract closeouts
			(a)Authority To
			 waive contract closeout audits
				(1)AuthorityNot
			 later than 270 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to provide contracting officers the authority to waive contract closeout audits
			 above the simplified acquisition purchase threshold based on risk assessments.
			 Factors upon which an assessment of low risk may include time and material
			 contracts, low dollar cost type contracts, and contractors with approved
			 business systems, strong internal controls, and good past performance
			 ratings.
				(2)GuidanceNot
			 later than 270 days after the date of the enactment of this Act, the
			 Administrator for Federal Procurement Policy, in collaboration with the
			 Director of the Defense Procurement and Acquisition Policy, shall issue
			 guidance for assisting contracting officials in determining when waivers of
			 contract closeout audits pursuant to paragraph (1) are appropriate.
				(3)Use of
			 AbilityOne programWhere practicable, and in accordance with the
			 Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.) as administered by the Committee
			 For Purchase From People Who Are Blind or Severely Disabled, utilize the
			 AbilityOne Program to accomplish non-inherently governmental tasks associated
			 with contract or grant close-out in those cases where a Federal agency utilizes
			 contractor support for close-out functions.
				(b)Firm-Fixed
			 contractsNot later than 270 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to provide that, on firm-fixed contracts—
				(1)contractors shall
			 submit a final invoice within 60 days of Federal Government acceptance or
			 relinquish payment unless exempted by the contracting officer;
				(2)the contracting
			 officer may—
					(A)close a contract
			 without a final invoice if the amount due is less than $1,000 and less than 10
			 percent of the contract value; and
					(B)unilaterally
			 deobligate any unliquidated obligations remaining on the contract; and
					(3)such contracts
			 may be closed with missing contract documentation if no additional product or
			 service will be received by the Federal Government and there are no outstanding
			 administrative actions.
				(c)Authority To
			 Write Off Unreconciled Balances for Low-Risk ContractsNot later
			 than 270 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to provide contracting officers, with approval one level above the contracting
			 officer concerned, the authority to write off unreconciled balances on low-risk
			 contracts in cases in which—
				(1)all
			 administrative actions are complete, including final payment to the contractor
			 unless exempted under subsection (b)(1); and
				(2)a written notice
			 of the action has been sent to the payment office responsible for the
			 contract.
				(d)Authority To
			 grant exemptionsThe regulations promulgated under this section
			 shall permit the head of contracting activity to grant exemptions to the
			 requirements under this section, with the exemptions included in the contract
			 file.
			(e)Contracting
			 officer definedIn this section, the term contracting
			 officer includes procuring and administrative contracting
			 officers.
			8.Affordability as
			 a requirement for certain acquisition plans
			(a)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation to require heads of executive agencies to mandate that
			 affordability be included as a requirement for major systems, research and
			 development, construction and architect-engineering acquisitions prior to the
			 approval of any acquisition plan exceeding $100,000,000.
			(b)Affordability
			 definedIn this section, the term affordability
			 refers to conducting an acquisition program at a cost constrained by the
			 maximum resources that an executive agency can allocate for a particular
			 capability.
			9.Cost efficiency
			 objectives for service contractsNot later than 270 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulatory Council shall
			 amend the Federal Acquisition Regulation to require service contracts valued at
			 more than $100,000,000 include provisions to achieve productivity improvements
			 and cost efficiencies. The regulation shall permit the head of contracting
			 activity to grant exceptions to this requirement which shall be included in the
			 contract file.
		10.Establishing
			 governmentwide acquisition savings criteriaThe Administrator for Federal Procurement
			 Policy, in collaboration with the Director of the Defense Procurement and
			 Acquisition Policy, shall establish at least one year from enactment a
			 methodology to track and monitor progress made by executive agencies in
			 achieving measurable acquisition savings. Measurable acquisition savings should
			 include price reductions and cost savings through reduced acquisition costs
			 such as administrative costs.
		11.Office of
			 Management and Budget savings requirements
			(a)Plan for
			 reduced use of time and materials contractsNot later than 270 days after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy, in
			 coordination with the Administrator of General Services and the Secretary of
			 Defense, shall develop a plan for reducing the use of time and materials and
			 labor hour contracts, including for orders under indefinite delivery/indefinite
			 quantity contracts.
			(b)Report on
			 spending on management support service contractsNot later than one year after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy, in
			 collaboration with the Director of the Defense Procurement and Acquisition
			 Policy, shall submit to Congress a report on reduced spending on management
			 support service contracts.
			12.Expedited
			 payment to small businessNot
			 later than 270 days after the date of the enactment of this Act, the Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition Regulation
			 to reflect that governmentwide policy is to assist small business concerns by
			 paying them as quickly as possible after invoices and all proper documentation,
			 including acceptance, are received and before normal payment due dates
			 established in the contract.
		
